UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2063



FLOYD BRUCE MOBLEY,

                                               Plaintiff - Appellant,

          versus


CITY   OF  CHESAPEAKE,   VIRGINIA;   CITY   OF
CHESAPEAKE POLICE DEPARTMENT; JAMES J. BLOUNT,
Officer,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00139-JBF)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Bruce Mobley, Appellant Pro Se.  Alan Brody Rashkind,
FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Floyd Bruce Mobley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             Mobley v.

City of Chesapeake, No. 2:06-cv-00139-JBF (E.D. Va. Aug. 30, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -